Name: Council Regulation (EEC) No 4017/86 of 16 December 1986 on the conclusion of the Agreement on the texts in the Spanish and Portuguese languages of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  European construction
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 375 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4017 / 86 of 16 December 1986 on the conclusion of the Agreement on the texts in the Spanish and Portuguese languages of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit HAS ADOPTED THIS REGULATION: Article 1 The Agreement on the texts in the Spanish and Portuguese languages of the Agreement between the European Economic Community , the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas , consequent upon their accession to the Community , the Kingdom of Spain and the Portuguese Republic are bound by the Agreement between the European Economic Community , the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit (*) signed on 12 July 1977 ; Whereas that Agreement has been drawn up in the Danish , Dutch , English , French , German , Greek and Italian languages , all seven texts being equally authentic ; Whereas it is now necessary to give to the texts in the Spanish and Portuguese languages a value equal to that of the other texts referred to above ; Whereas the Agreement on the texts in the Spanish and Portuguese languages of the Agreement of 12 July 1977 should be approved , Article 2 The President of the Council shall give the notification provided for in Article 2 of the Agreement ( 2 ). / Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986. For the Council The President G. HOWE ( 2 ) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .( ») OJ No L 142 , 9 . 6 . 1977 , p. 1 .